 In the Matter of C. D. JOHNSON LUMBER CORPORATIONandLOCAL No.2720, LUMBER AND SAWMILL WORKERS UNION, CHARTERED BY THEUNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AF-FILIATED WITH THE A. F. OF L.andLOCAL 5-63 AND LOCAL 5-2803,INTERNATIONALWOODWORKERS OF AMERICA, AFFILIATED WITH THEC. 1. 0.C. D. JOHNSON LUMBER CORPORATIONandLOCAL No.2720,LUMBER ANDSAWMILL WORKERS UNION, CHARTERED BY THE UNITED BROTHERHOODOF CARPENTERS AND JOINERS OF AMERICA, 'AFFILIATED WITH THEA. F. OF L.C. D. JOHNSON LUMBER CORPORATIONandLOCAL 5-63, INTERNATIONALWOODWORKERS OF AMERICA, AFFILIATED WITH THE C. I. O.'Cases Nos.RE-34,R-3240, and R-3241-Decided December4, 1941Jurisdiction:lumber industry.Investigation and Certification of Representatives:existence of question: dis-pute between labor unions; Company refused to recognize any of the threeunions because it believed that the units sought are inappropriate and becauseit desired the Board to determine the question of the appropriate unit and theproper bargaining representative; election necessary.Unit Appropriate for CollectiveBargaining:(1) all production and maintenanceemployees at the Company's sawmill, excluding office, clerical, sales, managerial,and supervisory employees; (2) all production,and maintenance employees andconstruction workers at the logging operations of the Company, excluding officeclerical, sales, managerial, and supervisory employees ; notwithstanding Com-pany's contention that they should constitute a single unit,held,that the em-ployees of the sawmill and those of the logging camp should constitute separateunitswhere the sawmill operations are entirely different from the loggingoperations, there is no evidence of interchange of employees between the twooperations, and they are geographically separated by several miles.Mr. Grant T. Anderson,of Portland, Oreg., for the Company.Mr. Homer L. Haney,of Eugene, Oreg., for the Sawmill Workers.Mr. A. F. Hartung,of Portland, Oreg., for Local 5-63 and Local5-2803.Mr. William H. Bartley,of counsel to the Board.37 N. L. R. B., No. 42.251 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn June 10, August 6, and 15, 1941, respectively, C. D. JohnsonLumber Corporation, herein called the Company, Local No. 2720,Lumber and Sawmill Workers Union, chartered by the UnitedBrotherhood of Carpenters and Joiners of America, affiliated withthe A. F. of L., herein called the Sawmill Workers, and Local 5-63,InternationalWoodworkers of America, affiliated with the C. I. 0.,herein called Local 5-63, filed with the Regional Director for theNineteenth Region (Seattle,Washington) petitions alleging that aquestion affecting commerce had arisen concerning the representationof employees of C. D. Johnson Lumber Corporation, Toledo, Oregon,and requesting an investigation and certificationof representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On October 17, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Sections 3 and 10 (C) (2),of National Labor Relations Board Rules and Regulations-Series 2,as amended, consolidated the cases, ordered an investigation, andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On October 21, 1941, the Regional Director issued a consolidatednotice of hearing, copies of which were duly served upon the parties.Pursuant to notice, a hearing was held on October 31, 1941, at Toledo,Oregon, before Harry George, the Trial Examiner duly designatedby the Chief Trial Examiner. The Company, the Sawmill Workers,Local 5-63, and Local 5-2803 of InternationalWoodworkers ofAmerica, herein called Local 5-2803, alabor organization directlyaffected by the investigation, were represented and participated inthe hearing.Full opportunity to be heard,to examine and cross-examinewitnesses, and to introduce evidence bearing onthe issueswas afforded all parties.During the course of the hearing, the TrialExaminermade rulings on motions and on objectionsto the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed. C.D. JOHNSONLUMBER CORPORATION253Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYC. D. Johnson Lumber Corporation is a Nevada corporation withits principal office in Portland, Oregon.The Company has a sawmillatToledo, Oregon, a logging camp near Siletz, Oregon, and salesoffices in Los Angeles and San 'Francisco, California, and Portlandand Toledo, Oregon. Substantially all of the logs used by the Com-pany at its sawmill are produced in its own and neighboring loggingcamps within the State of Oregon.At present the Company is pro'ducing approximately 16,000,000 board feet of lumber per month,90 per cent of which is shipped to points outside the State of Oregon.At its sawmill in Toledo, the Company employs approximately 821employees and at its logging camp near Siletz approximately 343employees.The Company admits that it is engaged in commercewithin the meaning of the Act.H. THE ORGANIZATIONS INVOLVEDLocal No. 2720, Lumber and Sawmill Workers Union, chartered bythe United Brotherhood of Carpenters and Joiners of America, is alabor organization affiliated with 'the American Federation of Labor,admitting to membership employees of the Company.-Local 5-63 and Local 5-2803, InternationalWoodworkers ofAmerica, are labor organizations affiliated with the Congress of In-dustrialOrganizations, admitting to membership employees. of theCompany's logging operations and the sawmill, respectively.III. THIS QUESTION CONCERNING REPRESENTATIONThe SawmillWorkers,Local 5-63, and Local 5-2803 have eachrequested recognition as the exclusive bargaining agent in the unitwhich each alleges to be appropriate.The Company has refused torecognize any of the three unions because it believes the units soughtare inappropriate and because it desires the Board to determine thequestion of the appropriate unit and the proper bargaining repre-sentative.A statement by an attorney for the Board introduced in evidenceshows that the Sawmill Workers and Local 5-63 each represents asubstantial number of employees in the logging operations and thatthe Sawmill Workers and Local 5-2803 each represents a substantialnumber of employees in the sawmill.''Tile Board attorney's statement shows that the Sawmill workers submitted 713 appli-cation cards, 531 of which bore apparently genuine signatures of persons whose names 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe: Company contends that the appropriate unit should consistof all production and maintenance employees at both the logging op-erations and the sawmill, exclusive of office, clerical, sales, managerial,and supervisory employees.The Sawmill Workers, Local 5-63, andLocal 5-2803 agree to the exclusions 2 but desire separate units forthe sawmill and the logging camp.At the logging camp, the treesused in making lumber are felled and at the sawmill they are con-verted into lumber.The sawmill operations are entirely differentfrom the logging operations and the employees in each are engagedin different types of work.There is no evidence of any interchangeof employees between the sawmill and the logging camp.They aregeographically separated by several miles. In view of these facts, weappeared on the sawmill pay roll of September 26, 1941, and 64 of which bore apparentlygenuine signatures of persons whose names appeared on the logging operations' pay rollof the same date. The statement further shows that Inteinational Woodworkers ofAmerica presented 549 application cards, 120 of which bore apparently genuine signaturesof persons whose names appeared on the sawmill pay roll of September 26, and 124 ofwhich bore apparently genuine signatures of persons whose names appeared on thelogging operations' pay roll for the same dateThe parties stipulated at the hearingthat the cards of sawmill employees were from Local 5-2803 and those of logging oper-ations employees were from Local 5-63The Company's pay roll for September 26 con-tains 821 names of employees in the sawmill and 343 names of employees in the loggingoperations2The Company introduced in evidence its sawmill and logging operations' pay rollsforOctober 28, 1941, on which it indicated those employees whom it believed to besupervisory,managerial, office, clerical, and sales employeesThe parties agreed at thehearing that Ed Nelson and Al Johnson were also supervisory employees and should havebeen so identified on the pay roll It appears from the questions asked by the representa-tive of Local 5-63 and Local 5-2803 at the hearing that these organizations object tothe Company's classification of Irving Balderree, Levy Leifur, and Dlilton Swayze assupervisory employeesThe record does not indicate the position of the Sawmill workersregarding these men.Balderree is boom foreman and spends the major portion of histime supervising 15 men.He is paid by the month Leifur is listed on the pay rollas lath foreman and works under a contract by which he is paid on a piece-work basisHe has six or seven men under him, all of whom are paid "from the proceeds of the contract;"and whom he has the power to discharge.We find that Balderree and Leifur are super-visory employees and should be excluded from the appropriate unit.Swayze is an hourlypaid employee who works among the men on the pond and supervises this work to someextent.We are of the opinion that Swayze should be included in the appropriate unit. C.D. JOHNSON LUMBER CORPORATION255find-that the employeesof the sawmill and thoseof the logging campconstituteseparateunits.3Local 5-63 desires theinclusionof 30 construction workers engagedin building a railroadspur line atthe logging operations.These em-ployees began work in June 1941, and will complete the road in thespring of 1942.The Company did not object to their inclusion in theunit, and the Sawmill Workers took no position concerning theseemployees.We are of the opinion, and find, that the constructionworkers should be included in the unit with the employees at the,logging operations.We find that all production and maintenance employees at thesawmill iii Toledo, Oregon, excluding office, clerical, sales, managerial,and supervisory employees constitute a unit appropriate for the pur-poses of collective bargaining.We also find that all production andmaintenance employees and construction workers at the logging op-erationsnear Siletz,Oregon, excluding office, clerical, sales, man-agerial, and supervisory employees, constitute a unit appropriate forthe purposes of collective bargaining.We further find that suchunits will insureto employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwisewill effectuate the policies of the Act.-VI.TILE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by elections by secret ballot.We shalldirect that those eligible to vote in the elections shall be the employeesin the appropriate units who were employed by the Company duringthe pay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forth inthe Direction.Upon the basis. of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of C. D. Johnson Lumber Corporation, Toledci,Oregon, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees in the sawmill atToledo, Oregon, excluding office, clerical, sales, managerial, and super-visory employees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.3 Cf.Matter of Buckley Hemlock Mills,Inc., Buckley Logging CompanyandInternationalWoodworkers of America,Local No. 52,15 N. L.It.B. 498. 256'DECISIONSOF NATIONALLABOR RELATIONS BOARD3.All production, maintenance, and construction employees in thelogging operations near Siletz, Oregon, excluding office, clerical,sales, managerial, and supervisory employees, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and' Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith C. D. Johnson Lumber Corporation, Toledo, Oregon, electionsby secret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction of Elections,under the direction and supervision of the Regional Director for theNineteenth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations among : (1) all production and maintenanceemployees in the sawmill at Toledo, Oregon, who were in the employof the Company during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring such pay-roll period because they were ill or on vacation or inthe active military service or training of the United States, or tem-porarily laid off, but excluding office, clerical, sales, managerial, andsupervisory employees, and employees who have since quit or beendischarged for cause to determine whether they desire to be representedby Local No. 2720, Lumber and Sawmill Workers Union, charteredby the United Brotherhood of Carpenters and Joiners of America,affiliated with the American Federation of Labor, or by Local 5-2803,InternationalWoodworkers of America, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargain-ing, or by neither; and (2) among all production, maintenance, andconstruction employees in the logging operations near Siletz, Oregon,who were in the employ of the Company during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were illor on-vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding office, clerical,sales, managerial, and supervisory employees, and employees who havesince quit or been discharged for cause to determine whether or not C.D. JOHNSON LUMBER CORPORATION257they desire to be represented by Local No. 2720, Lumber and SawmillWorkers Union, chartered by the United Brotherhood of Carpentersand Joiners of America,affiliatedwith the American Federation ofLabor, or- by Local 5-63, International Woodworkers of America,affiliated with the Congress of Industrial Organizations, for the pur-poses of collective bargaining,or by neither.